Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 1 of 10 PageID 380




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION


ALEXANDER BAYONNE STROSS,


                      Plaintiff,

v.                                                 Case No. 2:19-cv-165-FtM-29-UAM

TINY HOUSE MEDIA LLC,

                  Defendant.
_____________________________________

                               CASE MANAGEMENT REPORT

       Plaintiff, ALEXANDER BAYONNE STROSS, and Defendant, TINY HOUSE MEDIA LLC

(collectively the “Parties”), have agreed on the following dates and discovery plan pursuant to

Federal Rule of Civil Procedure 26(f) and Local Rule 3.05(c):

 DEADLINE OR EVENT                                                   AGREED DATE
 Mandatory Initial Disclosures (pursuant to Fed. R. Civ. P.              June 25, 2019
 26(a)(1) as amended effective December 1, 2000)
 [Court recommends 30 days after CMR meeting]
 Certificate of Interested Persons and Corporate Disclosure                Complete
 Statement
 [Each party who has not previously filed must file immediately]

 Motions to Add Parties or to Amend Pleadings                             July 26, 2019
 [Court recommends 1 - 2 months after CMR meeting]

 Disclosure of Expert Reports
 Plaintiff:                                                            September 4, 2019
 Defendant:                                                             October 4, 2019
 [Court recommends 1-2 months before discovery deadline to
 allow expert depositions]
Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 2 of 10 PageID 381




 DEADLINE OR EVENT                                                           AGREED DATE
 Discovery Deadline                                                           November 4, 2019
 [Court recommends 6 months before trial to allow time for
 dispositive motions to be filed and decided; all discovery must be
 commenced in time to be completed before this date]

 Dispositive Motions, Daubert, and Markman Motions                            December 4, 2019
 [Court requires 5 months or more before trial term begins]

 Meeting In Person to Prepare Joint Final Pretrial Statement                   March 9, 2020
 [14 days before Joint Final Pretrial Statement]

 Joint Final Pretrial Statement (Including a Single Set of Jointly-
        Proposed Jury Instructions and Verdict Form (a Word or
        WordPerfect® version may be e-mailed to the Chambers                   March 23, 2020
        mailbox), Voir Dire Questions, Witness Lists, Exhibit
        Lists with Objections on Approved Form)
 [Court recommends 3 weeks before Final Pretrial Conference]
 All Other Motions Including Motions In Limine [Court                          March 23, 2020
 recommends 3 weeks before Final Pre-trial Conference]

 Final Pretrial Conference [Court will set a date that is                      April 14, 2020
 approximately 3 weeks before trial]

 Trial Briefs [Court recommends 2 weeks before Trial]                          April 20, 2020

 Trial Term Begins
 [Local Rule 3.05(c)(2)(E) sets goal of trial within 2 years of filing          May 4, 2020
 complaint in all Track Two cases; trial term must not be less than 4
 months after dispositive motions deadline (unless filing of such
 motions is waived); district judge trial terms typically begin on the 1st
 business day of the first full week of each month; trials before
 magistrate judges will be set on a date certain after consultation with
 the parties]

 Estimated Length of Trial [trial days]                                           2–3 days

 Jury/Non-Jury Trial                                                  Jury
 Mediation
 Mediation Deadline:                                           November 15, 2019
 Mediator:
 Address:                                                      TBD
 Telephone:
 [Absent arbitration, mediation is mandatory; Court recommends
 either 2-3 months after CMR meeting, or just after discovery


                                                    2
Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 3 of 10 PageID 382




 DEADLINE OR EVENT                                                       AGREED DATE
 deadline]
 All Parties Consent to Proceed Before Magistrate Judge                  ☒ No
                                                                         ☐ Likely to Agree in
                                                                         Future

       I.      Meeting of Parties in Person

       Lead counsel must meet in person and not by telephone absent an order permitting otherwise.

Counsel will meet in the Middle District of Florida, unless counsel agree on a different location.

Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A),1 a meeting was held in person on June 12, 2019 at

2:00 p.m. at LEWIS BRISBOIS, 110 S.E. 6th Street, Suite 2600, Fort Lauderdale, FL 33301

and was attended by:

               Name                                          Counsel for (if applicable)

               Ana P. Moretto                                Plaintiff

               Michael B. Greenberg, Stacy M. Schwartz       Defendant

       II.     Preliminary Pretrial Conference

               Track Two cases:        The Parties (check one) [__] request      [X] do not request

       a Preliminary Pretrial Conference before entry of a Case Management and Scheduling Order

       in this Track Two case.

       III.    Pre-Discovery Initial Disclosures of Core Information, Fed. R. Civ. P.
               26(a)(1)(C)–(D) Disclosures

       Fed. R. Civ. P. 26, as amended effective December 1, 2000, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or otherwise



               1
                A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.




                                                 3
Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 4 of 10 PageID 383




ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida Local Rule

3.05, to the extent that Rule 3.05 opts out of the mandatory discovery requirements):

           The Parties ☒ agree to exchange information described in Fed. R. Civ. P. 26(a)(1)(A)–(D)

on/by June 25, 2019.

           Below is a description of information disclosed or scheduled for disclosure, including

electronically stored information as further described in Section III below.

       •   Identity of persons with knowledge of information likely to be discoverable in the action.

       •   Identity of categories of documents relevant to the action, including documents relating to the

           use of the image, editing of the image, licensing of the image, value of the image, revenue

           and profits of defendant.

III.       Electronic Discovery

           The Parties have discussed issues relating to disclosure or discovery of electronically stored

information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in Section II

above, and agree that:

           ☐ No party anticipates the disclosure or discovery of ESI in this case;

           ☒ One or more of the Parties anticipate the disclosure or discovery of ESI in this case. If

disclosure or discovery of ESI is sought by any party from another party, then the following

issues shall be discussed:2

           A. The form or forms in which ESI should be produced.

           B.   Nature and extent of the contemplated ESI disclosure and discovery, including

                  2
                    See generally Rules Advisory Committee Notes to the 2006 Amendments to
           Rule 26 (f) and Rule 16.




                                                     4
Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 5 of 10 PageID 384




specification of the topics for such discovery and the time period for which discovery will be sought.

        C. Whether the production of metadata is sought for any type of ESI, and if so, what types of



        metadata.

        D. The various sources of ESI within a party’s control that should be searched for ESI, and

whether either party has relevant ESI that it contends is not reasonably accessible under Fed. R. Civ.

P. 26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that information.

        E. The characteristics of the party’s information systems that may contain relevant ESI,

including, where appropriate, the identity of individuals with special knowledge of a party’s

computer systems.

        F. Any issues relating to preservation of discoverable ESI.

        G. Assertions of privilege or of protection as trial-preparation materials, including whether

the parties can facilitate discovery by agreeing on procedures and, if appropriate, an order under the

Federal Rule of Evidence Rule 502. If the parties agree that a protective order is needed, they shall

attach a copy of the proposed order to the Case Management Report. The parties should attempt to

agree on protocols that minimize the risk of waiver. Any protective order shall comply with Local

Rule 1.09 and Section IV. F. below on Confidentiality Agreements.

        H. Whether the discovery of ESI should be conducted in phases, limited, or focused upon

particular issues.

        If there are disputed issues specified above, or elsewhere in this report, then (check one):

        ☐ One or more of the Parties requests that a preliminary pre-trial conference under Rule 16

be scheduled to discuss these issues and explore possible resolutions. Although this will be a non-



                                                  5
Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 6 of 10 PageID 385




evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged to have

their information technology experts with them at the hearing.

        If a preliminary pre-trial conference is requested, a motion shall also be filed pursuant to Fed.

R. Civ. P. 16(a).

        ☒ All Parties agree that a hearing is not needed at this time.

        IV.     Agreed Discovery Plan for Plaintiff and Defendant

                      A.        Certificate of Interested Persons and Corporate Disclosure
                Statement.

        This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Fed. R. Civ. P. 69 garnishee to file and serve a Certificate of Interested Persons and

Corporate Disclosure Statement using a mandatory form. No party may seek discovery from any

source before filing and serving a Certificate of Interested Persons and Corporate Disclosure

Statement. A motion, memorandum, response, or other paper — including emergency motion — is

subject to being denied or stricken unless the filing party has previously filed and served its

Certificate of Interested Persons and Corporate Disclosure Statement. Any party who has not already

filed and served the required certificate is required to do so immediately.

        Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

        ☒ Yes

        ☐ No.

                        B.      Discovery Not Filed.

        The Parties shall not file discovery materials with the Clerk except as provided in Local Rule

3.03. The Court encourages the exchange of discovery requests on diskette. See Local Rule 3.03 (f).


                                                   6
Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 7 of 10 PageID 386




                       C.      Limits on Discovery.

       Absent leave of Court, the Parties may take no more than ten depositions per side (not per

party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A); Local Rule 3.02(b). Absent leave of

Court, the Parties may serve no more than twenty-five interrogatories, including sub-parts. Fed. R.

Civ. P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the Parties each deposition

is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(2). The Parties may agree by stipulation

on other limits on discovery. The Court will consider the Parties’ agreed dates, deadlines, and other

limits in entering the scheduling order. Fed. R. Civ. P. 29.

                       D.      Discovery Deadline.

       Each party shall timely serve discovery requests so that the rules allow for a response prior to

the discovery deadline. The Court may deny as untimely all motions to compel filed after the

discovery deadline.

                       E.      Disclosure of Expert Testimony.

       On or before the dates set forth in the above table for the disclosure of expert reports, the

Parties agree to fully comply with Fed. R. Civ. P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness.

                       F.      Confidentiality Agreements.

       Whether documents filed in a case may be filed under seal is a separate issue from whether

the Parties may agree that produced documents are confidential. The Court is a public forum, and

disfavors motions to file under seal. The Court will permit the Parties to file documents under seal




                                                  7
Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 8 of 10 PageID 387




only upon a finding of extraordinary circumstances and particularized need. See Brown v. Advantage

Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp., 759 F.2d 1568

(11th Cir. 1985). A party seeking to file a document under seal must file a motion to file under seal

requesting such Court action, together with a memorandum of law in support. The motion, whether

granted or denied, will remain in the public record.

        The Parties may reach their own agreement regarding the designation of materials as

“confidential.” There is no need for the Court to endorse the confidentiality agreement. The Court

discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements.         See Local Rule 4.15.      Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party shall

file a document under seal without first having obtained an order granting leave to file under seal on

a showing of particularized need.” With respect to confidentiality agreements, the parties agree as

follows:

        The Parties shall prepare an appropriate confidentiality proposal if necessary and

without Court involvement.

        The Defendant does not anticipate the need for any confidentiality agreement at this

time.

        V.     Settlement and Alternative Dispute Resolution.

               A.      Settlement.

        The parties have discussed settlement and at the current time, settlement appears unlikely.

        The parties request a settlement conference before a United States Magistrate Judge.

        ☐ Yes ☒ No ☐ Likely to request in future.



                                                  8
Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 9 of 10 PageID 388




               B.      Arbitration.

       The Local Rules no longer designate cases for automatic arbitration, but the parties may elect

arbitration in any case. Do the parties agree to arbitrate?

       ☐ Yes ☒ No ☐ Likely to request in future.

               C.      Mediation.

       Absent arbitration or a Court order to the contrary, the parties in every case will participate in

Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules. The parties have

not yet agreed on a mediator from the Court’s approved list of mediators as set forth in the table

above but have agreed to the date stated in the table above as the last date for mediation. The list of

mediators is available from the Clerk and is posted on the Court’s web site at

http://www.flmd.uscourts.gov.

       D.      Other Alternative Dispute Resolution.

       The parties intend to pursue the following other methods of alternative dispute resolution:

None at this time.


Dated: June 12, 2019                               Respectfully submitted,


/s/ Ana P. Moretto                                  /s/ Stacy M. Schwartz
ANA P. MORETTO                                     STACY M. SCHWARTZ
Florida Bar No. 126347                             Florida Bar No. 520411
ana.moretto@sriplaw.com                            stacy.schwartz@lewisbrisbois.com
JOEL B. ROTHMAN                                    MICHAEL B. GREENBERG
Florida Bar No. 98220                              Florida Bar No. 118708
joel.rothman@sriplaw.com                           michael.greenberg@lewisbrisbois.com

SRIPLAW                                            LEWIS BRISBOIS BISGAARD & SMITH
21301 Powerline Road, Suite 100                    110 S.E. 6th Street, Suite 2600
Boca Raton, FL 33433                               Fort Lauderdale, FL 33301
(561) 404-4350 - Telephone                         (954) 728-1280 - Telephone


                                                   9
Case 2:19-cv-00165-JES-UAM Document 17 Filed 06/12/19 Page 10 of 10 PageID 389




 (561) 404-4353 - Facsimile                      (954) 728-1282 - Facsimile

 Counsel for Plaintiff Alexander Bayonne         Counsel for Defendant Tiny House Media
 Stross                                          LLC




                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on June 12, 2019, a true and correct copy of the

 foregoing document was electronically filed utilizing the Court’s CM/ECF System.


                                             /s/ Ana P. Moretto
                                             ANA P. MORETTO




                                                10
